Reasons for Allowance
The following is an examiner’s statement of reasons for allowance:
The brake assembly of the claimed invention comprises all the limitations of claims 1, 9 and 18, specifically, a housing block with a forward end opening, a first magnet including a permanent magnet and a second magnet is an electromagnet assembly, a brake pad which is magnetic wherein the second magnet is configured to reduce attraction between itself and the first magnet whereby the first magnet moves partially through the forward end opening to engage a metallic guide rail by transmitting braking force from the brake pad through the housing block that is not taught, suggested, nor obvious over prior arts of record.
US Patent No. 5,791,442 to Arnold teaches a magnetic brake trigger comprising a first magnet having a permanent magnet and a second magnet having an electromagnetic assembly and a brake pad which is magnetic but does not teach a housing block whereby magnetic engagement of the first magnet and a metallic guide rail transmits braking force from the brake pad through the housing block. 
EP 3 112 306 to Hu teaches a magnetic brake trigger comprising a first magnet having a permanent magnet and a second magnet having an electromagnetic assembly and housing block with a forward end opening but does not teach an engagement of the first magnet to a metallic guide rail transmits braking force from the brake pad through the housing block. 
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to DIEM M TRAN whose telephone number is (571)270-7825. The examiner can normally be reached M 9-5, W-F 10-2.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Michael Mansen can be reached on 571-272-6608. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/DIEM M TRAN/Examiner, Art Unit 3654